UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6072



DARRELL COWAN,

                                             Plaintiff - Appellant,

          versus


FRANCIS OZIM, Doctor; KAREN RAPOOCHE, Super-
visor and Head Nurse; DOCTOR PERGIS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-00-705-AM)


Submitted:   April 27, 2001                    Decided:   May 4, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Darrell Cowan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darrell Cowan appeals the district court’s order dismissing

without prejudice his claim of inadequate medical care. We dismiss

the appeal for lack of jurisdiction because Appellant’s notice of

appeal was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).      This appeal period is “mandatory and

jurisdictional.”     Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on August

22, 2000.     Appellant’s notice of appeal was filed on December 20,

2000.   Because Appellant failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                           DISMISSED




                                   2